Citation Nr: 1824135	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  10-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a low back strain with herniated nucleus pulposus, L4-5 (hereinafter a lumbar spine disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy associated with a lumbar spine disability.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy associated with a lumbar spine disability.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) from February 1, 2017.

5.  Entitlement to a TDIU on an extraschedular basis prior to February 1, 2017.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to April 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2015.  This case was previously before the Board in February 2016.  

During the pendency of the appeal, in a December 2017 rating decision, the AOJ granted service connection for left lower extremity radiculopathy and right lower extremity radiculopathy, both rated as 10 percent disabling, effective February 
1, 2017.  The Board notes that the Veteran's ratings for bilateral radiculopathy are part and parcel of the claim for an increased rating for a lumbar spine disability currently on appeal.  Thus, the Board takes jurisdiction of such claims herein.  

The issue of entitlement to a TDIU prior to February 1, 2017 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not been manifested by ankylosis or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

2.  Throughout the appeal period, the Veteran's bilateral radiculopathy of the lower extremities has been moderate incomplete paralysis of each sciatic nerve. 

3.  Beginning February 1, 2017, the Veteran's service-connected disabilities preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine disability throughout the appeal period have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5237 (2017).

2.  The criteria for a 20 percent evaluation, but no higher, for the Veteran's left lower extremity radiculopathy have been met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a 20 percent evaluation, but no higher, for the Veteran's right lower extremity radiculopathy have been met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2017).

4.  Beginning February 1, 2017, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Evaluation for a Lumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. § 4.45 (2017).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran was initially awarded service connection for his lumbar spine disability from June 23, 1976; subsequently, he filed his claim for an increased evaluation in November 2008.  Thus, the Board will undertake analysis of the claim for an increased evaluation for a lumbar spine disability based on evidence since November 2007, one year prior to the Veteran's claim for an increase.  The Veteran's lumbar spine disability has been evaluated as noncompensable prior to December 2, 1997, as 10 percent disabling from December 2, 1997 to November 12, 2008, and 40 percent disabling thereafter.  Those evaluations are assigned under Diagnostic Code 5237.  

The Veteran's lumbar spine disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  

Diagnostic Code 5237 utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2017).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Alternatively, the Veteran's lumbar spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 40 percent evaluation with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

At the Veteran's December 2015 Board hearing, he testified that during flare-ups of his back pain, he has to stay in bed for a long time, he needs a wheelchair to get around, and he cannot dress or feed himself.  He indicated that he had to go to the hospital on three separate occasions by ambulance because of flare-ups, but that the last time this occurred was in 2004.  He testified that due to his back pain, he stopped participating in many activities, to include playing basketball and golf, and that he can no longer drive long distances.  Further, he testified that he is currently prescribed Percocet and muscle relaxers for his back pain.  

Turning to the clinical evidence, a lumbar spine X-ray in December 2008 was negative.  

The Veteran underwent a VA examination of his lumbar spine disability in December 2008.  The Veteran reported his symptoms included stiffness and pain in the lower back, but he denied any numbness or loss of bladder or bowel control.  He stated his pain traveled to shooting pains down his bilateral thighs, and described the pain as aching, sharp, sticking, and cramping.  He reported at the time of his pain, he could function with medication sometimes, but other times could only lie in bed until the pain alleviated; however, he stated his lumbar spine disability had not resulted in any incapacitation or functional impairment.  On examination, the Veteran's posture was normal, but his gait was antalgic and he ambulated with a cane.  The examiner noted there was no evidence of radiating pain of the lumbar spine on movement, tenderness, or ankylosis, but muscle spasm was present.  Forward flexion was to 20 degrees with pain; extension was to zero degrees with pain; lateral flexion, bilaterally was to 10 degrees with pain; and lateral rotation, bilaterally, was to 10 degrees with pain.  The examiner noted the joint function of the Veteran's spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Additionally, he noted there were signs of intervertebral disc syndrome, but there was no lumbosacral motor weakness, sensory deficits, or any bowel or bladder dysfunction.  

In February 2011, the Veteran's vocational rehabilitation counselor determined it was not feasible for the Veteran to benefit from a program designed to return him to gainful employment, and he was provided with an evaluation for Individualized Independent Living services to assist him with mobility and pain management.  

In April 2011, the Veteran reported his back hurt all the time and his pain was getting worse.  He reported he had problems with dressing, bathing, and using the bathroom due to his back pain.  On examination, the examiner noted the Veteran had increased muscle spasm in his low back with a positive straight leg test.  

The Veteran underwent a second VA examination of his lumbar spine disability in December 2011.  The Veteran complained of constant low back pain which fluctuated in intensity with occasional left thigh pain.  He reported episodes of not being able to get up from bed to episodes where he can use a cane.  He indicated he had flare-ups of his lumbar spine disability with no specific activity or movements, and that during a flare-up, he experienced extreme back pain, leg weakness, and trouble bending.  On examination, forward flexion was to 35 degrees with pain; extension was to 10 degrees with pain; lateral flexion, bilaterally, was to 15 degrees with pain; and lateral rotation, bilaterally, was to 30 degrees or greater without pain.  The Veteran was able to perform repetitive-use testing with three repetitions; the examiner noted the Veteran's range of motion after three repetitions included forward flexion to 35 degrees; extension to 10 degrees; lateral flexion, bilaterally, to 15 degrees; and lateral rotation, bilaterally, to 30 degrees or greater.  The examiner stated the Veteran had additional functional impairment of the lumbar spine following repetitive-use which included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing.  The examiner noted the Veteran had no tenderness, guarding, or muscle spasms of the lumbar spine, and muscle strength and reflex examinations were normal.  The examiner noted the Veteran did have decreased sensation in his left foot and toes, but in a subsequent opinion, this was attributed to the Veteran's left foot crush injury, which was not related to his military service.  Further, the examiner noted the Veteran had intervertebral disc syndrome of the lumbar spine, but that he experienced no incapacitating episodes over the past twelve months.  Lastly, the examiner did not note any ankylosis of the Veteran's lumbar spine.  

In January 2012, the Veteran reported progressively worse pain in his lower back that extended to his left leg.  He indicated he experienced no sensory changes or bladder dysfunction.  On examination, lumbar flexion, extension, and bilateral lateral flexion were within normal limits.  

The Veteran underwent a third VA examination in February 2017.  The Veteran reported flare-ups of his lumbar spine, described as pain and stiffness; however, he did not report any functional loss or functional impairment of the lumbar spine.  On examination, forward flexion was to 70 degrees; extension was to 20 degrees; lateral flexion, bilaterally, was to 30 degrees; and lateral rotation, bilaterally, was to 30 degrees.  The examiner noted the range of motion itself did not contribute to any functional loss, and he stated there was no pain noted on examination.  Additionally, he noted there was no evidence of pain on passive range of motion or non-weight bearing testing of the lumbar spine.  Further, he noted the Veteran
had no localized tenderness, guarding, or muscle spasm of the lumbar spine, muscle strength, reflex, and sensory examinations were normal, and the Veteran did not have ankylosis or intervertebral disc syndrome of his spine.  

The examiner also stated the Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or range of motion.  Further, the examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  Moreover, the examiner noted the examination was being conducted during a flare-up, but that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with flare-ups.  

In an addendum to the February 2017 examination, the VA examiner indicated the Veteran had radiculopathy of the bilateral lower extremities that was secondary to his service-connected lumbar spine disability.  

Based on the foregoing evidence, the Board finds that the criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  

In order to warrant an evaluation in excess of the current 40 percent evaluation for the Veteran's lumbar spine disability, there must be evidence of either ankylosis of the spine, or IVDS treated by bed rest prescribed by a physician.  Neither of these symptoms is present.  The medical evidence clearly indicates the Veteran does not have ankylosis or IVDS of the spine treated with prescribed bed rest at any time during the course of the appeal.  While the Veteran testified at his December 2015 Board hearing that he was taken to the hospital by ambulance due to flare-ups of his back pain, he also indicated the last of these episodes was in 2004, and none have occurred during the period relevant to the Veteran's current claim; moreover, there was no evidence of physician-prescribed bedrest during any of these incidences.  Therefore, the Board finds that an evaluation in excess of 40 percent during the period on appeal is not warranted.  The Board has considered the provisions of §§ 38 C.F.R. 4.40 and 4.45, but as the Veteran already has the highest available rating based on restriction of motion, these provisions are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Accordingly, the Board finds that an evaluation in excess of 40 percent throughout the appeal period for the Veteran's lumbar spine disability is not warranted.  See 
38 C.F.R. 4.7, 4.71a, Diagnostic Code 5237 (2017).  

Increased Evaluations for Bilateral Lower Extremity Radiculopathy

Respecting the Veteran's associated radiculopathy of his bilateral lower extremities, he has been assigned 10 percent evaluations for his right and left lower extremity radiculopathy, respectively, beginning February 1, 2017, under Diagnostic Code 8520. 

Under Diagnostic Code 8520, which rates injuries to the sciatic nerve, a 10 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is mild in severity.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is moderate in severity.  A 40 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is moderately-severe in severity.  A 60 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is severe in severity with marked muscular atrophy.  A maximum 80 percent evaluation is warranted for complete paralysis of the sciatic nerve productive of symptoms such as foot dangle or drop, active movement of muscles below the knee absent, or weakened or (very rarely) lost flexion of the knee.

Turning to the clinical evidence, during the February 2017 VA examination of the Veteran's lumbar spine disability, the examiner diagnosed the Veteran with bilateral radiculopathy of the lower extremities; subsequently, in a November 2017 addendum opinion, the examiner opined the Veteran's radiculopathy of both his right and left lower extremities was moderate in severity.  

Based on the foregoing evidence, the Board finds that the criteria for 20 percent evaluations, but no higher, for the Veteran's right and left lower extremity radiculopathy have been met.  As noted above, the evidence shows the Veteran's radiculopathy of his bilateral lower extremities is moderate in severity.  Further, an award of 40 percent under Diagnostic Code 8520 requires incomplete paralysis of the sciatic nerve that is moderately-severe in severity, which is not present at any time during the appeal period.  

Accordingly, the Board finds that 20 percent evaluations, but no higher, for the Veteran's right and left lower extremity radiculopathy are warranted.  38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8520 (2017)

TDIU

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring 
the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).  In this case, the Veteran meets the schedular requirements under 38 C.F.R. § 4.16 (a) since February 1, 2017, the date on which he was awarded 20 percent evaluations for his right and left lower extremity radiculopathy, and his combined disability rating increased to 70 percent or more.  

The evidence indicates the Veteran is not currently working; the Veteran's employer verified his last full-time employment was as an automobile equipment operator in July 2007.  

Additionally, as noted above, in February 2011, the Veteran's vocational rehabilitation counselor determined it was not feasible for the Veteran to benefit from a program designed to return him to gainful employment, and he was provided with an evaluation for Individualized Independent Living services to assist him with mobility and pain management.  Further, following the Veteran's December 2011 VA examination of his lumbar spine disability, the examiner opined that the Veteran's back condition made it very difficult for the Veteran to work even five days per week.  Moreover, following the February 2017 VA examination of his lumbar spine disability, the examiner opined the Veteran's back condition would impact his ability to work as described on the Veteran's Social Security Disability determination, which indicated the Veteran would be limited to a reduced range of light work.  Consequently, after resolving any reasonable doubt in favor of the Veteran, the Board awards TDIU beginning February 1, 2017, the date he meets the schedular requirements under 38 C.F.R. § 4.16 (a).  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.§ 5107 (b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 40 percent for the Veteran's lumbar spine disability is denied.  

A 20 percent evaluation, but no higher, for the Veteran's right lower extremity radiculopathy is granted.

A 20 percent evaluation, but no higher, for the Veteran's left lower extremity radiculopathy is granted.

Entitlement to a TDIU beginning February 1, 2017 is granted.  


REMAND

The Board notes that prior to February 1, 2017, the Veteran does not meet the schedular criteria for TDIU, as his lumbar spine disability is rated at 40 percent, and his left and right lower extremity radiculopathy are considered to be noncompensable prior to that date.  Thus, the Board is precluded from assigning TDIU prior to February 1, 2017 in the first instance.  See 38 C.F.R. § 4.16 (a).  

Regardless, the evidence-particularly the February 2011 vocational rehabilitation counselor determination that it was not feasible for the Veteran to return to gainful employment, and the December 2011 and February 2017 VA examiners' opinions regarding the impact the Veteran's lumbar spine disability has on his ability to work-indicate that the Veteran's lumbar spine disability rendered him unable to participate in employment prior to February 1, 2017.

Consequently, the Board finds that a remand is necessary in order to refer the case to the Director of Compensation for an appropriate opinion under 38 C.F.R. 4.16 (b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to a TDIU to the Director of Compensation and Pension Service for a determination as to whether the Veteran's service-connected disabilities warrant the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).  

2.  Thereafter, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
M HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


